Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chernyshov, US 2016/0083848.
Chernyshov discloses a component comprising a metal substrate (claim 23 and more specifically [0221]); and a conversion coating (claim 17) thereon comprising a corrosion inhibiting compound (claim 17, (i) and claim 20 for specific inhibitors); and a dye compound (claim 17, (iii) and [0132]-[0165] for specific dyes) which interacts with electromagnetic radiation outside the human visual spectrum to produce an observable emission (see [0072] for fluorescent and phosphorescent detectors). Said document further discloses a method of inspecting a conversion coating comprising applying electromagnetic radiation to a conversion coating comprising a non-hexavalent chromium corrosion inhibiting compound (claim 17, (i) and claim 20 for specific inhibitors) and a dye compound (claim 17, (iii) and [0132]-[0165] for specific dyes) that interacts with electromagnetic radiation to produce an observable emission; and inspecting the integrity of the conversion coating by observing emissions (e.g. after applying and curing the coating, see [0246]) from the dye compound in response to the electromagnetic radiation (claim 2; e.g. by UV-light irradiation, see claim 13).
Therefore the reference anticipates the rejected claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762